Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 1 of 26



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                                                CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                           INJUNCTIVE RELIEF SOUGHT


  HOSPITALITY INVESTING GROUP, LLC,
  a Florida Limited Liability Company,
  d/b/a BONAVENTURE RESORT & SPA,

        Defendant(s).
  ____________________________________/

                                            COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues HOSPITALITY INVESTING GROUP, LLC, a Florida

  Limited Liability Company, d/b/a BONAVENTURE RESORT & SPA (“Defendant”), for

  declaratory and injunctive relief, attorneys’ fees, expenses and costs (including, but not limited to,

  court costs and expert fees) pursuant to 42 U.S.C. § 12182 et. seq., and the 2010 Americans with

  Disabilities Act (“ADA”) and alleges as follows:

                                   JURISDICTION AND VENUE

         1.      This is a complaint for breach of contract and injunctive relief seeking enforcement

  of the Confidential Settlement Agreement and Release (copy attached as Exhibit A) reached in the

  case of HOWARD COHAN v. HOSPITALITY INVESTING GROUP, LLC, 0:15-cv-61605-WJZ

  (S.D. Fla.) (dismissed by order upon settlement) which arose out of Plaintiff’s claim of

  discrimination caused by certain barriers encountered by Plaintiff on Defendant’s property that
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 2 of 26



  prevented Plaintiff from the full and equal enjoyment of a place of public accommodation in

  violation of Title III of the Americans with Disabilities Act.

          2.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

  Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

  2010 ADA Standards.

          3.      Venue is proper in this Court, FORT LAUDERDALE Division, pursuant to 28

  U.S.C. § 1391(B) and Internal Operating Procedures for the United States District Court for the

  Southern District of Florida in that the events giving rise to the lawsuit occurred in Broward

  County, Florida.

                                                  PARTIES

          4.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

          5.      Upon information and belief, Defendant is the lessee, operator, owner and lessor of

  the Real Property, which is subject to this suit, and is located at 250 Racquet Club Road, Weston,

  FL 33326, (“Premises”), and is the owner of the improvements where Premises is located.

          6.      Defendant is authorized to conduct, and is in fact conducting, business within the

  state of Florida.

          7.      Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 3 of 26



  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

  Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

         8.      Plaintiff visited Defendant’s Premises from February 18–20, 2015. At the time of

  Plaintiff’s visit to the Premises from February 18–20, 2015, Plaintiff required the use of fully

  accessible restrooms, safe and unobstructed access to the pool and pool area, fully accessible paths

  of travel throughout the facility, and fully accessible service and eating areas. Plaintiff personally

  visited the Premises, but was denied full and equal access to and full and equal enjoyment of the

  facilities, services, goods, and amenities within the Premises, even though he was a “bona fide

  patron”.

         9.      Defendant’s Premises is a public accommodation as defined by Title III of the ADA

  and as such is governed by the ADA.

         10.     On or about August 5, 2015, Plaintiff filed a lawsuit against Defendant seeking to

  force Defendant to comply with the ADA and applicable regulations thereto. See HOWARD

  COHAN v. HOSPITALITY INVESTING GROUP, LLC, 0:15-cv-61605-WJZ (S.D. Fla.).

         11.     On or about March 31, 2016, Plaintiff’s suit was dismissed upon stipulation and

  notice to the U.S. District Court that the parties had settled.

         12.     In connection with said dismissal, Plaintiff and Defendant entered into a

  Confidential Settlement Agreement and Release (Exhibit A) on or about March 30, 2016.

         13.     The Confidential Settlement Agreement and Release required Defendant to

  complete all modifications to the Premises by on or about December 31, 2016.
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 4 of 26



         14.     Pursuant to the Confidential Settlement Agreement and Release, Plaintiff was

  required to provide Defendant with written notice of any modifications that were not completed as

  required. (See Exhibit A, Paragraphs 14–15).

         15.     Plaintiff again personally visited Defendant’s Premises on February 22, 2017,

  February 20, 2019, and February 5, 2020 (and prior to instituting this action).

         16.     Plaintiff required the use of use of fully accessible restrooms; fully accessible paths

  of travel throughout the facility; and fully accessible service and eating areas. Plaintiff was denied

  full and equal access to and full and equal enjoyment of the facilities, services, goods, and

  amenities within the Premises, even though he was “bona fide patron”.

         17.     Thereafter, on March 10, 2020, Plaintiff provided Defendant with written notice of

  Defendant’s failure to complete modifications, indicating that several modifications agreed to by

  the parties in the Confidential Settlement Agreement and Release were not completed by the

  required completion date of December 31, 2016.

         18.     Defendant has failed to complete the required modification(s) to the Premises as

  required by the ADA, the Confidential Settlement Agreement and Release, and the written notice

  provided to Defendant, and Defendant has failed to give notice of any reasons or documentation

  for non-compliance.

         19.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendant modifies the Premises or

  modifies the policies and practices to accommodate individuals who have physical disabilities.

         20.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 5 of 26



         21.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant’s discrimination until Defendant is compelled to comply with the requirements

  of the ADA.

         22.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendant’s discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

         23.     Completely independent of the personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of

  discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 6 of 26



  forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         24.        Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.

                                        COUNT I
                    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         25.        Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 24

  above as if fully stated herein.

         26.        On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

  42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

  enactment of the statute to implement its requirements. The effective date of Title III of the ADA

  was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

  gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

         27.        Congress found, among other things, that:

               a.    some 43,000,000 Americans have one or more physical or mental disabilities, and

                     this number shall increase as the population continues to grow older;

               b.    historically, society has tended to isolate and segregate individuals with

                     disabilities and, despite some improvements, such forms of discrimination against

                     disabled individuals continue to be a pervasive social problem, requiring serious

                     attention;

               c.    discrimination against disabled individuals persists in such critical areas as

                     employment, housing, public accommodations, transportation, communication,
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 7 of 26



                     recreation, institutionalization, health services, voting and access to public

                     services and public facilities;

               d.    individuals with disabilities continually suffer forms of discrimination, including

                     outright intentional exclusion, the discriminatory effects of architectural,

                     transportation, and communication barriers, failure to make modifications to

                     existing facilities and practices. Exclusionary qualification standards and criteria,

                     segregation, and regulation to lesser services, programs, benefits, or other

                     opportunities; and,

               e.    the continuing existence of unfair and unnecessary discrimination and prejudice

                     denies people with disabilities the opportunity to compete on an equal basis and

                     to pursue those opportunities for which our country is justifiably famous, and

                     accosts the United States billions of dollars in unnecessary expenses resulting

                     from dependency and non-productivity.

  42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

         28.        Congress explicitly stated that the purpose of the ADA was to:

               a.    provide a clear and comprehensive national mandate for elimination of

                     discrimination against individuals with disabilities;

               b.    provide clear, strong, consistent, enforceable standards addressing discrimination

                     against individuals with disabilities; and

               c.    invoke the sweep of congressional authority, including the power to enforce the

                     fourteenth amendment and to regulate commerce, in order to address the major

                     areas of discrimination faced on a daily basis by people with disabilities.

  U.S.C. § 12101(b)(1)(2) and (4).
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 8 of 26



          29.     Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

  Defendant’s Premises is a place of public accommodation covered by the ADA by the fact it

  provides services to the general public and must be in compliance therewith.

          30.     Defendant has discriminated and continues to discriminate against Plaintiff and

  others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

          31.     Plaintiff has visited Premises, and has been denied full and safe equal access to the

  facilities and therefore suffered an injury in fact.

          32.     Plaintiff would like to return and enjoy the goods and/or services at Premises on a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

  Defendant’s failure and refusal to provide disabled persons with full and equal access to their

  facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          33.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

  of Justice, Officer of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

  Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

  Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

  for any subsequent violation.
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 9 of 26



          34.        Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

  discriminating against Plaintiff as a result of, inter alia, the following specific violations:

          Pool Area Restroom

                a.    Failure to provide signage directing individuals with disabilities as to where

                      services are provided on the property for individuals with disabilities in violation

                      of 2010 ADAAG § 216.6.

                b.    Failure to provide sufficient clear floor space around a water closet without any

                      obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                      603.2.3, 604, 604.3 and 604.3.1.

                c.    Failure to provide grab bar(s) in violation of 2010 ADAAG §§ 604, 604.5, 609,

                      609.4, 609.1 and 609.3.

                d.    Failure to provide mirror(s) located above lavatories or countertops at the proper

                      height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.

                e.    Failure to provide flush controls located on the open side of the water closet in

                      violation of 2010 ADAAG §§309, 309.4, 604 and 604.6.

                f.    Failure to provide proper signage for an accessible restroom or failure to redirect

                      a person with a disability to the closest available accessible restroom facility in

                      violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

                      703.5 and 703.7.2.1.

                g.    Failure to provide proper knee clearance for a person with a disability under a

                      counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606

                      and 606.2.
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 10 of 26



            h.   Failure to provide proper toe clearance for a person with a disability under a

                 counter or sink element in violation of 2010 ADAAG §§ 306, 306.1, 306.2,

                 306.2.1, 606 and 606.2.

            i.   Failure to provide a urinal designed for a person with a disability where the rim

                 height is no more than 17 inches from the finished floor in violation of 2010

                 ADAAG §§ 605 and 605.2.

         Pool Bar and Adjacent Seating

            j.   Providing counter heights exceeding 36 inches making it impossible to service a

                 person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

                 904.4.2, 305 and 306.

            k.   Failure to provide accessible seating for person(s) with a disability at a bar or

                 adjacent table in the bar area, recreational area or a table area adjacent to a pool

                 for food or beverage service, or at a computer work surface such as in a business

                 center, in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or

                 §4.32.4 of the 1991 ADA Standards.

            l.   Failure to provide seating for a person(s) with a disability that has the correct clear

                 floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

                 and 306.

         Men’s Restroom at East Pool

            m.   Failure to provide sufficient clear floor space around a water closet without any

                 obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                 603.2.3, 604, 604.3 and 604.3.1.
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 11 of 26



            n.   Failure to provide grab bar(s) in violation of 2010 ADAAG §§ 604, 604.5, 609,

                 609.4, 609.1 and 609.3.

            o.   Failure to provide a urinal designed for a person with a disability where the rim

                 height is no more than 17 inches from the finished floor in violation of 2010

                 ADAAG §§ 605 and 605.2.

            p.   Failure to provide toilet paper dispensers in the proper position in front of the

                 water closet or at the correct height above the finished floor in violation of 2010

                 ADAAG §§ 604, 604.7 and 309.4.

            q.   Failure to provide a dispenser in an accessible position (back wall or other

                 inaccessible place) so that it can be reached by a person with a disability in

                 violation of 2010 ADAAG §§ 606, 606.1, 308 and 308.2.2.

            r.   Failure to provide paper towel dispenser at the correct height above the finished

                 floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

            s.   Providing a swinging door or gate with improper maneuvering clearance(s) due

                 to a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1,

                 404.2, 404.2.4 and 404.2.4.1.

            t.   Failure to provide soap dispenser at the correct height above the finished floor in

                 violation of 2010 ADAAG §§ 606, 606.1 and 308.

            u.   Providing an element or object that protrudes greater than 4” into a pathway or

                 space of travel situated between 27” and 80” high in violation of 2010 ADAAG

                 §§ 204, 307, 307.1, 307.2.
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 12 of 26



            v.   Failure to provide proper knee clearance for a person with a disability under a

                 counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606

                 and 606.2.

            w.   Failure to provide proper toe clearance for a person with a disability under a

                 counter or sink element in violation of 2010 ADAAG §§ 306, 306.1, 306.2,

                 306.2.1, 606 and 606.2.

         West Pool of the Complex (near Building 8-9)

            x.   Failure to provide sufficient clear floor space around a water closet without any

                 obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                 603.2.3, 604, 604.3 and 604.3.1.

            y.   Providing pathways and surfaces that are uneven in violation of 2010 ADAAG §§

                 206, 206.1, 206.2, 206.2.2, 303 and 403.4.

            z.   Failure to provide paper towel dispenser at the correct height above the finished

                 floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

            aa. Failure to provide soap dispenser at the correct height above the finished floor in

                 violation of 2010 ADAAG §§ 606, 606.1 and 308.

            bb. Failure to provide proper knee clearance for a person with a disability under a

                 counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606

                 and 606.2.

            cc. Failure to provide proper toe clearance for a person with a disability under a

                 counter or sink element in violation of 2010 ADAAG §§ 306, 306.1, 306.2,

                 306.2.1, 606 and 606.2.
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 13 of 26



            dd. Providing a swinging door or gate with improper maneuvering clearance(s) due

                  to a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1,

                  404.2, 404.2.4 and 404.2.4.1.

            ee. Failure to provide flush controls located on the open side of the water closet in

                  violation of 2010 ADAAG §§309, 309.4, 604 and 604.6

            ff.   Failure to provide toilet paper dispensers in the proper position in front of the

                  water closet or at the correct height above the finished floor in violation of 2010

                  ADAAG §§ 604, 604.7 and 309.4.

            gg. Failure to provide toilet cover dispenser at the correct height above the finished

                  floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

            hh. Failure to provide a dispenser in an accessible position (back wall or other

                  inaccessible place) so that it can be reached by a person with a disability in

                  violation of 2010 ADAAG §§ 606, 606.1, 308 and 308.2.2.

            ii.   Failure to provide grab bar(s) in violation of 2010 ADAAG §§ 604, 604.5, 609,

                  609.4, 609.1 and 609.3.

            jj.   Failure to provide the correct opening width for a forward approach into a urinal,

                  stall door or lavatory (sink) in violation of 2010 ADAAG §§ 305, 305.7.1,

                  404, 605.3 and 606.2.

            kk. Failure to provide a urinal designed for a person with a disability where the rim

                  height is no more than 17 inches from the finished floor in violation of 2010

                  ADAAG §§ 605 and 605.2.
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 14 of 26



         Restroom near West Accessible Ramp (Far West Entry of Hotel)

            ll.   Failure to provide sufficient clear floor space around a water closet without any

                  obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                  603.2.3, 604, 604.3 and 604.3.1.

            mm. Failure to provide a urinal designed for a person with a disability where the rim

                  height is no more than 17 inches from the finished floor in violation of 2010

                  ADAAG §§ 605 and 605.2.

            nn. Failure to provide accessible stall in violation of 2010 ADAAG §§ 603.1, 604.2,

                  604.8

         Restroom near Two Main Conference Rooms

            oo. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                  exceeding the limits for a person with a disability in violation of 2010 ADAAG

                  §§ 404, 404.1, 404.2, 404.2.9 and 309.4.

            pp. Providing a swinging door or gate with improper maneuvering clearance(s) due

                  to a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1,

                  404.2, 404.2.4 and 404.2.4.1.

            qq. Failure to provide sufficient clear floor space around a water closet without any

                  obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                  603.2.3, 604, 604.3 and 604.3.1.

            rr.   Failure to provide the proper spacing between a grab bar and an object projecting

                  out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 15 of 26



            ss.   Failure to provide toilet paper dispensers in the proper position in front of the

                  water closet or at the correct height above the finished floor in violation of 2010

                  ADAAG §§ 604, 604.7 and 309.4.

            tt.   Failure to provide mirror(s) located above lavatories or countertops at the proper

                  height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.

            uu. Failure to provide an additional accessible toilet compartment complying with

                  604.8.2 when there are 6 or more water closets or urinals in any combination in

                  violation of 2010 ADAAG §§ 213, 213.3 and 213.3.1.

         The Society Lounge Men’s Restroom GENERAL

            vv. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                  exceeding the limits for a person with a disability in violation of 2010 ADAAG

                  §§ 404, 404.1, 404.2, 404.2.9 and 309.4.

            ww. Providing a swinging door or gate with improper maneuvering clearance(s) due

                  to a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1,

                  404.2, 404.2.4 and 404.2.4.1.

            xx. Providing an element or object that protrudes greater than 4” into a pathway or

                  space of travel situated between 27” and 80” high in violation of 2010 ADAAG

                  §§ 204, 307, 307.1, 307.2.

            yy. Failure to provide proper knee clearance for a person with a disability under a

                  counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606

                  and 606.2
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 16 of 26



         The Society Lounge Men’s Restroom NO AMBULATORY STALL

            zz. Failure to provide an additional accessible toilet compartment complying with

                 604.8.2 when there are 6 or more water closets or urinals in any combination in

                 violation of 2010 ADAAG §§ 213, 213.3 and 213.3.1.

         The Society Lounge Men’s Restroom ACCESSIBLE STALL

            aaa. Failure to provide sufficient clear floor space around a water closet without any

                 obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                 603.2.3, 604, 604.3 and 604.3.1.

            bbb. Failure to provide grab bar(s) in violation of 2010 ADAAG §§ 604, 604.5, 609,

                 609.4, 609.1 and 609.3.

            ccc. Providing grab bars of improper horizontal length or spacing as required along

                 the rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and

                 604.5.2.

            ddd. Failure to provide toilet paper dispensers in the proper position in front of the

                 water closet or at the correct height above the finished floor in violation of 2010

                 ADAAG §§ 604, 604.7 and 309.4.

            eee. Failure to provide a coat hook within the proper reach ranges for a person with a

                 disability in violation of 2010 ADAAG §§ 603, 603.4 and 308.

            fff. Failure to provide toilet cover dispenser at the correct height above the finished

                 floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

         2nd Restroom Closer to Main Lobby

            ggg. Failure to provide accessible stall in violation of 2010 ADAAG §§ 603.1, 604.2,

                 604.8
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 17 of 26



         Banyan Restaurant

            hhh. Failure to provide bilateral handrails on a ramp that has a rise greater than 6 inches

                   or in a horizontal projection greater than 72 inches in violation of 2010 ADAAG

                   §§ 405, 405.1, 405.8, 505 and/or §4.8.5 of the 1991 ADA Standards.

         BAR ZEN

            iii.   Providing counter heights exceeding 36 inches making it impossible to service a

                   person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

                   904.4.2, 305 and 306.

            jjj.   Failure to provide accessible seating for person(s) with a disability at a bar or

                   adjacent table in the bar area, recreational area or a table area adjacent to a pool

                   for food or beverage service, or at a computer work surface such as in a business

                   center, in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or

                   §4.32.4 of the 1991 ADA Standards.

            kkk. Failure to provide seating for a person(s) with a disability that has the correct clear

                   floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

                   and 306.

            lll.   Failure to provide a sufficient dispersion of seating thought the facility when

                   dining surfaces are provided for the consumption of food or drink for a person(s)

                   with a disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.

         East Exit Toward Spa near Swan/Coy Pond

            mmm. Failure to provide bilateral handrails on a ramp that has a rise greater than 6

                    inches or in a horizontal projection greater than 72 inches in violation of 2010

                    ADAAG §§ 405, 405.1, 405.8, 505 and/or §4.8.5 of the 1991 ADA Standards.
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 18 of 26



         Restroom near Banyan Restaurant Disabled GENERAL

            nnn. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                   exceeding the limits for a person with a disability in violation of 2010 ADAAG

                   §§ 404, 404.1, 404.2, 404.2.9 and 309.4.

            ooo. Failure to provide proper knee clearance for a person with a disability under a

                   counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606

                   and 606.2.

         Restroom near Banyan Restaurant Disabled Accessible Stall

            ppp. Failure to provide the proper insulation or protection for plumbing or other sharp

                   or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§

                   606 and 606.5.

            qqq. Failure to provide grab bars at 33 inches minimum and 36 inches maximum above

                   the finished floor measured to the top of the gripping surface in violation of 2010

                   ADAAG §§ 609, 609.4 and 609.7.

            rrr. Providing grab bars of improper horizontal length or spacing as required along

                   the rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and

                   604.5.2.

            sss. Failure to provide the proper spacing between a grab bar and an object projecting

                   out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.

            ttt.   Failure to provide side grab bars at 33 inches minimum and 36 inches maximum

                   above the finished floor measured to the top of the gripping surface in violation

                   of 2010 ADAAG §§ 609, 609.4 and 609.7.
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 19 of 26



            uuu. Failure to provide toilet paper dispensers in the proper position in front of the

                 water closet or at the correct height above the finished floor in violation of 2010

                 ADAAG §§ 604, 604.7 and 309.4.

            vvv. Failure to provide toilet cover dispenser at the correct height above the finished

                 floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

            www. Failure to provide the water closet in the proper position relative to the side wall

                  or partition in violation of 2010 ADAAG §§ 604 and 604.2.

            xxx. Failure to provide flush controls located on the open side of the water closet in

                  violation of 2010 ADAAG §§309, 309.4, 604 and 604.6

         Restroom near Banyan Restaurant Disabled NO AMBULATORY STALL

            yyy. Failure to provide an additional accessible toilet compartment complying with

                 604.8.2 when there are 6 or more water closets or urinals in any combination in

                 violation of 2010 ADAAG §§ 213, 213.3 and 213.3.1.

         Alaya Spa

            zzz. Failure to provide the proper insulation or protection for plumbing or other sharp

                 or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§

                 606 and 606.5.

            aaaa. Failure to provide toilet paper dispensers in the proper position in front of the

                 water closet or at the correct height above the finished floor in violation of 2010

                 ADAAG §§ 604, 604.7 and 309.4.

            bbbb. Providing counter heights exceeding 36 inches making it impossible to service

                  a person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

                  904.4.2, 305 and 306.
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 20 of 26



                 cccc. Failure to provide mirror(s) located above lavatories or countertops at the proper

                      height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.

                 dddd. Failure to provide a dispenser in an accessible position (back wall or other

                       inaccessible place) so that it can be reached by a person with a disability in

                       violation of 2010 ADAAG §§ 606, 606.1, 308 and 308.2.2.

                 eeee. Failure to provide toilet cover dispenser at the correct height above the finished

                      floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

                 ffff. Failure to provide the water closet in the proper position relative to the side wall

                      or partition in violation of 2010 ADAAG §§ 604 and 604.2.

                 gggg. Failure to provide proper signage for an accessible restroom or failure to redirect

                       a person with a disability to the closest available accessible restroom facility in

                       violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

                       703.5 and 703.7.2.1.

           Alaya Spa NO AMBULATORY STALL

                 hhhh. Failure to provide an additional accessible toilet compartment complying with

                       604.8.2 when there are 6 or more water closets or urinals in any combination in

                       violation of 2010 ADAAG §§ 213, 213.3 and 213.3.1.

           35.      To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

   the specific violations set forth in paragraph 34 herein.

           36.      Although Defendant is charged with having knowledge of the violations, Defendant

   may not have actual knowledge of said violations until this Complaint makes Defendant aware of

   same.
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 21 of 26



          37.     To date, the readily achievable barriers and other violations of the ADA still exist

   and have not been remedied or altered in such a way as to effectuate compliance with the

   provisions of the ADA.

          38.     As the owner, lessor, lessee or operator of the Premises, Defendant is required to

   comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

   prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

   obligation to remove architectural barriers at the Premises where removal was readily achievable,

   as required by 28 C.F.R. §36.402.

          39.     To the extent the Premises, or portions thereof, was constructed for occupancy after

   January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation to

   design and construct such Premises such that it is readily accessible to and usable by individuals

   with disabilities, as required by 28 C.F.R. §36.401.

          40.     Plaintiff has retained the undersigned counsel for the filing and prosecution of this

   action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

   Defendant, pursuant to 42 U.S.C. § 12205.

          41.     All of the above violations are readily achievable to modify in order to bring

   Premises or the Facility/Property into compliance with the ADA.

          42.     In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

   standard applies and all of the violations listed in paragraph 34 herein can be applied to the 1991

   ADAAG standards.

          43.     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

   Plaintiff’s injunctive relief, including an order to alter the subject facility to make it readily
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 22 of 26



   accessible to and useable by individuals with disabilities to the extent required by the ADA and

   closing the Subject Facility until the requisite modifications are completed.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

   injunctive and declaratory relief:

                1. That this Court declares that Premises owned, operated and/or controlled by

                   Defendant is in violation of the ADA;

                2. That this Court enter an Order requiring Defendant to alter its facilities to make

                   them accessible to and usable by individuals with disabilities to the full extent

                   required by Title III of the ADA;

                3. That this Court enter an Order directing the Defendant to evaluate and neutralize

                   its policies, practices and procedures toward persons with disabilities, for such

                   reasonable time so as to allow the Defendant to undertake and complete corrective

                   procedures to Premises;

                4. That this Court award reasonable attorney’s fees, all costs (including, but not

                   limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;

                   and,

                5. That this Court award such other and further relief as it may deem necessary, just

                   and proper.

                                             COUNT II
                                        BREACH OF CONTRACT

          44.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 24

   above as if fully stated herein.

          45.      On or about March 30, 2016, Plaintiff and Defendant entered into a Confidential

   Settlement Agreement and Release. (Exhibit A). Through this Confidential Settlement Agreement
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 23 of 26



   and Release, Defendant agreed to make modifications to Defendant’s Premises as outlined in the

   agreement. The Confidential Settlement Agreement and Release required Defendant to complete

   all modifications to the Premises by on or about December 31, 2016.

          46.      Thereafter, on March 10, 2020, Plaintiff provided Defendant with written notice of

   Defendant’s failure to complete modifications, indicating that several modifications agreed to by

   the parties in the Confidential Settlement Agreement and Release were not completed by the

   required completion date of December 31, 2016.

          47.      Plaintiff has performed all conditions precedent to be performed by him under the

   Confidential Settlement Agreement and Release.

          48.      Since December 31, 2016, Defendant has failed to complete the required

   modification(s) to the Premises as required by the ADA, the Confidential Settlement Agreement

   and Release, and the written notice provided to Defendant, and Defendant has failed to give notice

   of any reasons or documentation for non-compliance. Specifically, Defendant has failed to address

   the following violations:

          Main Pool Area

          a. Provide signage with the International Symbol of Accessibility instructing guests with

                disabilities that an accessible restroom is located nearby at the Banyan restaurant.

          Men’s Restroom Near West Accessible Ramp and Convention Center

          b. Convert current type B stall into a type A stall in compliance with the ADA to provide

                sufficient clear floor space around the water closet.

          Men’s Restroom Near West Accessible Ramp and West Conference Area

          c. Provide lower urinal in which the lip does not exceed 17” above the finished floor.
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 24 of 26



         Men’s Restroom Near Main Conference Room

         d. Provide signage with the International Symbol of Accessibility instructing guests with

            disabilities that an accessible men’s restroom is available near the west accessible ramp

            and the West Conference Area.

         Banyan Restaurant Men’s Restroom

         e. Provide insulation for the plumbing under the sink.

         f. Provide a grab bar that is between 33” and 36” above the finished floor.

         g. Provide toilet paper dispenser that is between 7” and 9” in front of the water closet and

            the outlet of the dispenser shall be 15” and 48” above the finished floor.

         h. Provide paper towel dispenser that is not greater than 48” above the finished floor.

         East Exit Pond Area

         i. Install signage directing guests with disabilities to the accessible through the main

            entrance of the hotel or through South entrance which is also accessible.

         Alaya Spa Men’s Restroom

         j. Provide insulation for the plumbing under the sink.

         k. Provide toilet paper dispenser that is between 7” and 9” in front of the water closet and

            the outlet of the dispenser shall be 15” and 48” above the finished floor.

         l. Provide paper towel dispenser that is not greater than 48” above the finished floor.

         Banyan Restaurant

         m. This area of the property is set to undergo renovation. Any ramp remaining shall

            comply with the alteration provisions of the ADA.
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 25 of 26



          East Pool Men’s Restroom

          n. Ensure that the accessible stall provides sufficient clear floor space around the water

                closet.

          o. Ensure that accessible stall contains grab bars in compliance with Sections 604.5 and

                609 of the 2010 ADA Standards.

          p. Ensure urinal lip does not exceed 17” above the finished floor.

          q. Ensure that the paper towel dispenser is located in an accessible position and is not

                greater than 48” above the finished floor.

          West Pool Men’s Restroom

          r. Ensure that the accessible stall provides sufficient clear floor space around the water

                closet.

          s. Ensure that the paper towel dispenser is located in an accessible position and is not

                greater than 48” above the finished floor.

          t. Ensure the soap dispenser is not located more than 48” above the finished floor.

          u. Ensure that sink provides at least 27” vertical knee clearance and 9” vertical toe

                clearance.

          v. Ensure that there is an accessible route connecting this restroom to an accessible

                entrance to the West Pool area.

          49.       Plaintiff has been damaged by the defendant’s breach of the Confidential

   Settlement Agreement and Release. Specifically, Plaintiff has had to retain the services of the

   undersigned attorney to pursue this action for breach of contract.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

   injunctive and declaratory relief:
Case 0:20-cv-61950-XXXX Document 1 Entered on FLSD Docket 09/24/2020 Page 26 of 26



            1. That this Court declares that Defendant has failed to comply with the Confidential

               Settlement Agreement and Release;

            2. That this Court enter an Order requiring Defendant to alter its facilities to make

               them accessible to and usable by individuals with disabilities to the full extent

               required by Title III of the ADA;

            3. That this Court award reasonable attorney’s fees, all costs (including, but not

               limited to the court costs and expert fees) and other expenses of suit to the Plaintiff

               and as provided in the Confidential Settlement Agreement and Release; and,

            4. That this Court award such other and further relief as it may deem necessary, just

               and proper.



         Dated September 24, 2020.

                                      Sconzo Law Office, P.A.
                                      3825 PGA Boulevard, Suite 207
                                      Palm Beach Gardens, FL 33410
                                      Telephone: (561) 729-0940
                                      Facsimile: (561) 491-9459

                                      By: /s/ Gregory S. Sconzo
                                      GREGORY S. SCONZO, ESQUIRE
                                      Florida Bar No.: 0105553
                                      Primary Email: greg@sconzolawoffice.com
                                      Secondary Email: alexa@sconzolawoffice.com
